Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BIANCHI et al. (EP 2865505-of record).
	Regarding claim 1, BIANCHI et al. discloses a method of manufacturing a foam comprising:
	providing a precursor material having a first thickness, the precursor material being an open-cell foam material ([0009]; step b); 

	heating the precursor material at a molding temperature for a first time period ([0009], step e) while the compressive force is applied [0037], the first time period being sufficient to heat the precursor material to a softening temperature [0037]; 	removing the compressive force from the precursor material (inherent); and 	maintaining the cell structure of the precursor material in a collapsed state (inherent).
	Regarding claim 4, BIANCHI et al. discloses heating the foam to a temperature between 120 to 170°C (Claim 9).
	Regarding claim 6, BIANCHI et al. discloses the precursor material is low-density, open-cell polyurethane [0038].
	Regarding claim 7, BIANCHI et al. discloses the foam is cooled to a temperature below the softening point of the foam material [0050].
	Regarding claims 8-9, BIANCHI et al. discloses the foam is cooled below the glass transition temperature of the foam (Claim 10).

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D’OTTAVIANO (2016/0311196).
	Regarding claim 1, D’OTTAVIANO discloses a method of manufacturing a foam comprising:
	providing a styrene polymer foam (precursor material) having a first thickness of 25 mm, the precursor material being an open-cell foam material (claim 1); 

	heating the precursor material at a molding temperature for a first time period while the compressive force is applied, the first time period being sufficient to heat the precursor material to a softening temperature (Example 1); 	
	removing the compressive force from the precursor material (Example 1); and 	maintaining the cell structure of the precursor material in a collapsed state.
	Regarding claim 2, D’OTTAVIANO discloses the first thickness to the second thickness is at least 1.375 (55mm/40mm – Example 1).
	Regarding claim 3, D’OTTAVIANO discloses the second thickness ranges from 1 to 3 mm (Claim 17).
	Regarding claim 5, D’OTTAVIANO discloses the first time period is 300 seconds (Example 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIANCHI et al. (EP 2865505-of record) as applied to claims 1, 4, and 6-9 above.
	The teachings of BIANCHI et al. are applied as described above for claims 1, 4, and 6-9.
	Regarding claims 10 and 18, BIANCHI et al. is silent to the claimed pressure of the compressive force.  However, it is known in the art that pressure is a result-effective variable because it affects the thickness of the foam precursor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of BIANCHI et al. to use the claimed pressure for the compressive force since it has been held that where the general conditions of a claim are disclosed, finding the optimal workable ranges involves only routine skill of one in the art (MPEP 2144).

9.	Claims 11, 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIANCHI et al. (EP 2865505-of record) as applied to claims 1, 4, and 6-9 above, and in further view of VATTES et al. (2007/0199210).
	The teachings of BIANCHI et al. are applied as described above for claims 1, 4, and 6-9.
	Regarding claims 11, 19, and 20, BIANCHI et al. is silent to the foam to be a cushioning member for an article of footwear.  However, VATTES et al.  discloses that an article of footwear is commonly made by a heated compression molding process comprising foam [0057].  Therefore, it would have been obvious to one of ordinary skill in the art to have formed an article of footwear of VATTES et al. with the method of BIANCHI et al.
	Regarding claim 14, BIANCHI et al. discloses heating the foam to a temperature between 120 to 170°C (Claim 9).
	Regarding claim 16, BIANCHI et al. discloses the precursor material is low-density, open-cell polyurethane [0038].
	Regarding claim 17, BIANCHI et al. discloses the foam is cooled to a temperature below the softening point of the foam material [0050].

10.	Claims 11, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’OTTAVIANO (2016/0311196) as applied to claims 1-3 and 5 above, and in further view of VATTES et al. (2007/0199210).
	The teachings of D’OTTAVIANO are applied as described above for claims 1-3 and 5.
	Regarding claim 11, D’OTTAVIANO is silent to the foam to be a cushioning member for an article of footwear.  However, VATTES et al.  discloses that an article of footwear is commonly made by a heated compression molding process comprising foam [0057].  Therefore, it would have been obvious to one of ordinary skill in the art to have formed an article of footwear of VATTES et al. with the method of D’OTTAVIANO.
	Regarding claim 12, D’OTTAVIANO discloses the first thickness to the second thickness is at least 1.375 (55mm/40mm – Example 1).
	Regarding claim 13, D’OTTAVIANO discloses the second thickness ranges from 1 to 3 mm (Claim 17).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742